Exhibit 10.31.2

AMENDMENT IV

to the Collaboration Agreement effective as of November 15, 2007 between Ceres,
Inc. and Institute of Crop Sciences of the Chinese Academy of Agricultural
Sciences, as amended (the “Agreement”).

 

  1. The Parties agree to amend Article 2.1 of the Agreement by substituting the
first sentence by the following two sentences:

“ICS will perform research projects as agreed upon by the Parties (all such
projects, together, the “Program”). Proposals for research projects will be made
by Ceres to the Collaboration Committee, which will discuss and decide on
Program plans and budgets. Ceres will deliver to ICS material and information as
may be agreed upon by the Parties in the framework of such research projects
(jointly referred to as the “Ceres Material”).”

 

  2. The Parties agree to amend Article 2.2 so as to read as follows:

“For all Program activities, ICS shall strictly comply with the standard
operating protocols referred to hereinafter as “SOPs”, which will be jointly
agreed upon by the Parties. Further, ICS shall strictly comply with any
Stewardship Guidelines which may be provided by Ceres. The Stewardship
Guidelines applicable on the Effective Date of this Amendment IV are in ANNEX IV
and ANNEX IV-A to the Agreement. Ceres may provide written updates from time to
time.”

 

  3. The Parties agree to amend the first sentence of Article 2.3 so as to read
as follows:

“In performing the Program activities ICS undertakes to comply with the work
plan and time schedule that will be agreed between the Parties and with all
applicable laws, rules and regulations.”

 

  4. The Parties agree to amend the last sentence of Article 2.3 so as to read
as follows:

“ICS will make available all laboratory, greenhouse, and field space and all
relevant equipment and supplies required to perform the Program.”

 

  5. The Parties agree to amend Article 2.4 so as to read as follows:

“ICS undertakes not to make any use of the Ceres Material which is not strictly
necessary for performing Program activities.”

 

Page 1 of 3



--------------------------------------------------------------------------------

  6. The Parties agree to add a new Article 2.8 as follows:

“Whenever the Program activities include the delivery of any plants, parts of
plants, seed or other propagating material to a location outside of China, ICS
will work diligently to organize export outside of China and will be responsible
for obtaining any export permits or authorizations which may be required. Ceres
will organize import into the destination country and will be responsible for
obtaining any import permits or authorizations which may be required. The
Parties will provide reasonable assistance to each other upon request in
connection with any formalities required with respect to such export or import.”

 

  7. The Parties agree to amend the second sentence of Article 3.1 so as to read
as follows:

“The type of information to be included in the reports and formatting will be
agreed between the Parties.”

 

  8. The Parties agree to amend Article 4.1 so as to read as follows:

“Ceres will remunerate ICS for the implementation of the Program as agreed
between the Parties, in accordance with a payment schedule and detailed Program
budget to be agreed between the Parties.”

 

  9. The Parties agree to amend the first sentence of Article 5.1 so as to read
as follows:

“ICS will hire employees with qualifications to be agreed between the Parties,
to perform the Program activities on a full-time basis.”

 

  10. The Parties agree to delete the first sentence of Article 5.2.

 

  11. The Parties agree to amend the first sentence of Article 7.1 so as to read
as follows:

“The Parties shall establish a Collaboration Committee to determine the Program
and to oversee the implementation of the Program.”

 

Page 2 of 3



--------------------------------------------------------------------------------

  12. The Parties agree to add a clause 7.2.0 in Article 7.2 as follows:

“7.2.0. Determining the Program including, without limitation, definition of
activities, timelines, deliverables, staffing, other resources, reporting
requirements and format, budget and payments.”

 

  13. The Parties agree that this Amendment IV will be effective as of
August 31, 2012 and will constitute implementation of the second sentence of
Amendment III, Article 1.

 

  14. For the remainder, the Agreement remains unchanged and this Amendment IV
shall form an integral part thereof.

Made in two (2) copies.

 

Institute of Crop Sciences Chinese Academy of Agricultural Sciences     Ceres,
Inc. By:  

 

    By:  

/s/ Roger Pennell

Name:  

 

    Name:   Roger Pennell Title:  

 

    Title:   Vice President of Trait Development By:  

/s/ Jianmin Wan

    By:  

/s/ Richard Flavell

Name:   Jianmin Wan     Name:   Richard Flavell, CBE, FRS Title:   Director, ICS
    Title:   Chief Scientific Officer

 

Page 3 of 3